PER CURIAM.
Lori L. Pults ("Pults") appeals from the judgment of the trial court following a jury trial in which she was convicted of one count of first-degree murder and an associated count of armed criminal action. On appeal, Pults argues the trial court erred in overruling her motion to suppress statements made during her police interview and in admitting testimony at trial regarding her statements because police interrogated her after she made a clear and unambiguous request for counsel. Pults argues the admission of the statements violated her Fifth Amendment right to counsel and privilege against self-incrimination. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not clearly err. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2018).